Russell, Chief Justice.
In view of the prayer for cancellation and the allegations of the petition in reference thereto, the Supreme Court has exclusive jurisdiction of the subject-matter, and the Court of Appeals properly transmitted this writ of error to the Supreme Court.
The evidence was sufficient to show that the insured was killed by being struck by a motor vehicle while he was walking or standing on a public highway, within the terms of the policy. The fact that he may have been negligent in grabbing at the truck did not relieve the insurance company from liability where he “missed it in some way and fell under the rear wheel,” which then ran over his body and caused the injuries from which he died. Under the contract, the negligence of the insured was immaterial. The court erred in granting a nonsuit.

Judgment reversed.


All the Justices concur.